 

Exhibit 10.12

 

FIRST AMENDMENT TO SERVICES AGREEMENT

 

This First Amendment to the Services Agreement, dated as of September 30, 2014
(this “Amendment”), is made and entered into among REALTY CAPITAL SECURITIES,
LLC, a Delaware limited liability company, RCS ADVISORY SERVICES, LLC, a
Delaware limited liability company and AMERICAN NATIONAL STOCK TRANSFER, LLC, a
Delaware limited liability company (collectively, the “Original Company
Parties”), RCS CAPITAL CORPORATION, a Delaware corporation and the indirect
parent of the Original Company Parties (the Original Company Parties and RCS
Capital Corporation are hereinafter referred to as, the “Company”), and AMERICAN
REALTY CAPITAL ADVISORS, LLC, a Delaware limited liability company, and ARC
ADVISORY SERVICES, LLC, a Delaware limited liability company (collectively, the
“Service Provider”).

 

RECITALS

 

The Original Company Parties and the Service Provider are parties to that
certain services agreement (the “Agreement”), dated as of June 4, 2014; and

 

The Original Company Parties and the Service Provider desire to amend the
Agreement, as set forth in greater detail below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Company and the Service Provider, for
themselves and their respective successors and permitted assigns, hereby agree
as follows:

 

1.          The definition of the “Company” is hereby amended and replaced with:

 

RCS Capital Corporation, a Delaware corporation (NYSE: RCAP) and its
subsidiaries (collectively, the “Company”).

 

2.          Effect on the Exchange Agreement. Except as specifically amended by
this Amendment, the Agreement shall remain in full force and effect and the
Agreement, as amended by this Amendment, is hereby ratified and affirmed in all
respects. On and after the date hereof, each reference in the Agreement to “this
Agreement,” “herein,” “hereunder” or words of similar import shall mean and be a
reference to the Agreement as amended by this Amendment.

 

3.          Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such state.

 

4.          Counterparts. This Amendment may be executed (including by facsimile
transmission with counterpart pages) in one or more counterparts, each of which
shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that both Parties
need not sign the same counterpart.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
respective officers hereunto duly authorized, all as of the date first above
written.

 

AMERICAN REALTY CAPITAL ADVISORS, LLC

 

By: /s/   Jesse C. Galloway     Name:   Jesse C. Galloway     Title:
   Authorized Signatory  

 

ARC ADVISORY SERVICES, LLC

 

By: /s/   Jesse C. Galloway     Name:   Jesse C. Galloway     Title:
   Authorized Signatory  

 

RCS CAPITAL CORPORATION

 

By: /s/   James A. Tanaka     Name:  James A. Tanaka     Title:   Authorized
Signatory  

 

REALTY CAPITAL SECURITIES, LLC

RCS ADVISORY SERVICES, LLC

AMERICAN NATIONAL STOCK TRANSFER

 

By: RCS Capital Corporation, its
managing member

 

By: /s/   James A. Tanaka     Name:  James A. Tanaka     Title:   Authorized
Signatory  

 

 

